SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto AURA SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4106894 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 1310 E. Grand Ave. El Segundo, California 90245 (Address of principal executive offices) Registrant's telephone number, including area code: (310) 643-5300 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YES [ X ]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large Accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated filer ¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesxNo¨ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date. Class Outstanding June 30, 2010 Common Stock, par value $0.0001 per share 54,344,575 shares AURA SYSTEMS, INC. AND SUBSIDIARY INDEX Index Page No. PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Un-audited) Statement Regarding Financial Information 4 Un-audited Condensed Consolidated Balance Sheets as of May 31, 2010 and February 28, 2010 5 Un-audited Condensed Consolidated Statements of Operations for the ThreeMonths Ended May 31, 2010 and 2009 6 Un-audited Condensed Consolidated Statements of Cash Flows for the Three Months Ended May 31, 2010 and 2009 7 Notes to Un-audited Condensed Consolidated Financial Statements 8 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 ITEM 4T. Controls and Procedures 20 PART II. OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 6. Exhibits 20 SIGNATURES AND CERTIFICATIONS 21 AURA SYSTEMS, INC. AND SUBSIDIARY QUARTER ENDED MAY31, 2010 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The consolidated financial statements included herein have been prepared by Aura Systems, Inc., (the "Company"), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC"). As contemplated by the SEC under Rule 10-01 of Regulation S-X, the accompanying consolidated financial statements and footnotes have been condensed and therefore do not contain all disclosures required by accounting principles generally accepted in the United States of America. However, the Company believes that the disclosures are adequate to make the information presented not misleading. These consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Form 10-K for the year ended February 28, 2010 as filed with the SEC (file number 000-17249). AURA SYSTEMS, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) May 31, 2010 February 28, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $50,000at May 31 and February 28,2010, respectively Inventory - current Other current assets Total current assets Property, plant, and equipment, net Inventory, non-current, net of allowance for obsolete inventory of $2,467,459 and $2,212,626 at May 31 and February 28, 2010, respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Notes payable Notes payable- related party, net of debt discount of $23,400 at May 31, 2010 Accrued expenses Customer advances Total current liabilities Convertible note payable Total liabilities Commitments Stockholders'deficit : Common stock, $0.0001par value; 75,000,000 shares authorized at May 31 and February 28, 2010; 54,344,575 and 52,689,061 issued and outstanding at May 31 and February 28, 2010 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these un-audited condensed consolidated financial statements. AURA SYSTEMS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MAY 31, 2 (Un-audited) May 31 Net Revenues $ $ Cost of goods sold Gross Profit Expenses Engineering, research and development expenses Selling, general and administrative Stock Option expense Total costs and expenses Loss from operations ) ) Other (income) and expense Interest expense, net Loss on settlement of debt Other income, net ) Total other (income) expense Net Loss $ ) $ ) Total basic and diluted loss per share ) $ ) Weighted average shares used to compute basic and diluted loss per share See accompanying notes to these un-audited condensed consolidated financial statements. AURA SYSTEMS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MAY 31, 2 (Un-audited) Cash flow from operating activities: Net Loss $ ) $ ) Adjustments to reconcile Net loss to net cash used in operating activities Depreciation Expense Loss on settlement of debt Beneficial conversion - Stock issued for services - Amortization of debt discount - Stock options and warrants expense (Increase) decrease in: Accounts receivable ) Inventory Other current assets and deposit ) ) Increase (decrease) in: Accounts payable, customer deposit and accrued expenses Net cash used in operations ) ) Investing activities: Acquisition of plant and equipment ) ) Net cash used by investing activities ) ) Financing activities: Issuance of common stock Proceeds from notes payable, net Exercise of warrants - Net cash provided by financing activities: Net increase (decrease) in cash & cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information Cash paid during the period for: Interest $
